Citation Nr: 0822093	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-36 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint (TMJ or TM joint) syndrome.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision and 
subsequent rating decisions from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board remanded the claims in April 2006.

The veteran submitted additional evidence pertinent to the 
appeal in February 2008, after the RO transferred the claims 
file to the Board.  Pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38C.F.R. §§ 19.37, 
20.1304 (2007).  The appellant, through his representative, 
provided a written waiver of review by the agency of original 
jurisdiction.  Appellate review may proceed.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted in Phoenix, Arizona in September 2005, 
by the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran did not seek treatment for TMJ pain or report 
TMJ symptoms during service or proximate to service, and 
there is no credible evidence that arthritis of the TM joint 
was medically diagnosed or any arthritis of the TM joint was 
present within one year following the veteran's service 
discharge, and there is no medical opinion which is 
sufficient to place the evidence in equipoise to warrant a 
finding that the veteran's current TMJ disorder is linked to 
his service or any incident thereof. 

2.  The medical evidence establishes that a cervical spine 
disorder was not present until nearly 10 years had elapsed 
following the veteran's service and there is no competent 
probative evidence relating the condition to service.  

3.  The veteran did not manifest chronic shoulder pain during 
service or proximate to service, and the medical evidence is 
against a finding that the veterans current  bilateral 
shoulder pain, diagnosed as a strain, is related to his 
military service. 

4.  Interpreting the evidence in the light most favorable to 
the veteran, he has a Level III hearing loss in the left ear 
and Level I hearing loss in the right ear, and those auditory 
levels warrant only a noncompensable evaluation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for TMJ syndrome have 
not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

2.  The criteria for service connection for cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.303, 3.307, 3.309 (2007).

3.  The criteria for service connection for bilateral 
shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.303, 3.307, 3.309 (2007).

4.   The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of any of the claims on appeal, 
the Board notes that, under the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show that (1) any defect was cured by actual 
knowledge on the part of the claimant; (2) a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Following the Board's 2006 remand, the Appeals Management 
Center (AMC) issued an August 2006 letter which addressed all 
four elements of notice required in claims for service 
connection by the Court's decision in Pelegrini.  The letter 
also provided notice as set forth in Dingess.  The claims 
were thereafter readjudicated in November 2007, after the 
fully-compliant notice was issued to the veteran.  

This letter also noted that a claim for an increased 
evaluation for a service-connected disability could be 
substantiated by evidence showing that the service-connected 
disability had become worse.  Although the letter did not 
advise the veteran that he could submit evidence to show the 
effect of the service-connected disability on his life and 
employment, the veteran provided testimony as to the effects 
of his hearing disability on his employment and life during 
his Board hearing in September 2005.  The veteran's 
statements and testimony before the Board demonstrate that he 
was not prejudiced by lack of notice as to any item of 
evidence that might assist him to substantiate his claim for 
an increased evaluation for hearing loss.



Duty to assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran's service medical records are associated with the 
claims files.  In addition, the RO requested private clinical 
records identified by the veteran, including private 
treatment records from M.W., MD, S.W., MD (Deer Valley 
Medical), R.W., MD, D.W., MD, Southwest Pain Management 
Associates, Phoenician Physical Therapy, Affiliated Physical 
Therapy, CIGNA Health Care and CIGNA Dental Care, and 
Phoenician Physical Therapy.  Student health records dated 
from 1989 to 1992 are also associated with the claims file.  
The veteran has not identified any other relevant records.

The RO has obtained VA medical examinations and opinions.  
The veteran has submitted private clinical records, lay 
statements from friends and family members, and statements 
from several private medical providers.  The veteran had the 
opportunity to set forth his contentions during the September 
2005 Travel Board hearing before the undersigned Veterans Law 
Judge.  

The Board's April 2006 Remand directed that the veteran be 
afforded additional opportunity to obtain private medical 
opinions.  The remand directed that the veteran be afforded 
examinations of the temporomandibular joint, cervical spine, 
and shoulders, and be afforded audiologic examination to 
determine the current severity of service-connected bilateral 
hearing loss.  The veteran was afforded examination of the 
TMJ in October 2007 and of the cervical spine and shoulders 
in September 2006.  Audiologic examination was also conducted 
in September 2006.

In February 2008, the veteran submitted medical statements 
from several private medical providers, as well as other 
statements and clinical evidence.  Each item of development 
directed in the Board's April 2006 Remand has been conducted.  
In addition, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

No further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Claims for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.   Service 
connection may be presumed for arthritis. 

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007); Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (finding veteran 
competent to describe dry, itchy, scaling skin); but see 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).

1.  Claim for service connection for TMJ syndrome

The veteran's service medical records disclose that he 
underwent a root canal procedure in June 1979.  Service 
dental records thereafter reflect that the veteran continued 
to seek dental care, but do not disclose any notation of jaw 
pain or TMJ joint dysfunction.  The report of March 1983 
separation examination discloses no report of jaw pain and 
describes the veteran's musculoskeletal system as normal.  
This evidence is unfavorable to the veteran's claim, since 
there is no notation of chronic jaw pain, complaint of jaw 
pain, or request for dental treatment other than routine 
care.  

Student health records dated from 1989 to 1992 reflect that 
the veteran sought treatment for a variety of disorders, 
including hearing loss, hypercholesterolemia, and headaches.  
In November 1989, the veteran sought treatment of pain in the 
right sacroiliac (SI) joint for the past one to two weeks, 
following riding a bicycle.  The veteran also reported that 
he had jumped two feet into a Jacuzzi by accident and felt a 
sudden jerk at that time.  The veteran did not report jaw 
pain or facial pain or numbness.  This evidence is 
unfavorable to the veteran's claim, since it is contrary to 
the veteran's contention that he had chronic jaw pain 
following service.  

In March 1990, the veteran reported headaches and difficulty 
concentrating.  There is no notation of any report of jaw 
pain.  A possible diagnosis of anxiety with panic attacks was 
assigned.  In December 1990, the veteran reported that he 
sustained injuries in a September 1990 motor vehicle 
accident.  Those injuries required use of muscle relaxants 
and chiropractic therapy.  This evidence is unfavorable to 
the veteran's claim, since the veteran did not report jaw 
pain when he was treated for other musculoskeletal problems 
following a post-service injury, or during evaluation for 
headaches.  

In January 1991, the veteran complained of headaches.  He 
reported he had to squint to see and had throbbing pain 
without vomiting.  The reported headache pain was over the 
forehead and temple.  The veteran did not, however, report 
pain in the jaw or pain on either side of the lower face.  In 
February 1991, the veteran reported having had headaches for 
approximately 10 years.  However, he did not report jaw pain.  
The clinical records in 1992 and 1993 are devoid of any 
notation that the veteran complained of jaw pain.  This 
contradicts the veteran's testimony that his headaches were 
associated with jaw pain, since he reported headaches without 
mentioning jaw pain.  Even though the veteran is competent to 
testify that he experienced jaw pain in service and after 
service, see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the contradictions between the contemporaneous 
evidence and the veteran's later testimony diminish his 
credibility as to the continuity of his jaw pain.  

In this case, the veteran's lay assertion that he had jaw 
pain continuously since service lacks credibility, not merely 
because it is unaccompanied by contemporaneous medical 
evidence, but rather, because there is contemporaneous 
medical evidence.  However, the contemporaneous medical 
evidence specifically discusses other medical complaints, but 
does not include notation of any complaint of jaw pain or 
report of history of jaw injury or pain in service.  

The veteran contends that the headaches he reported during 
college were manifestations of TMJ problems.  The veteran 
sought service connection for headaches, but service 
connection for headaches has not been granted.  Moreover, the 
medical evidence fails to support the veteran's contention 
that his headaches were manifestations of jaw pain.  In 
particular, the student health records, which include several 
detailed evaluations of the veteran's headaches, including 
consideration of vision problems, migraines, muscle 
contraction headaches, and hearing loss, are devoid of 
reports by the veteran of jaw pain.  

The veteran contends that headaches were a manifestation of 
onset of jaw pain due to in-service injuries.  Medical 
opinion dated in October 2007 addresses that contention, 
resulting in an opinion that, although injuries the veteran 
sustained in service, such as a blow, could be a contributing 
factor to TMJ, it was unlikely that this was the situation in 
the veteran's case, given the length of time between the in-
service incident and the dates when the veteran first sought 
care.  The veteran's lay contention in this regard does not 
place the evidence in equipoise to warrant a finding that the 
veteran's jaw pain has been continuous and chronic since 
service.

March 1995 evaluation by Southwest Pain Management Associates 
discloses that the veteran reported that he began 
experiencing jaw and facial pain in 1994.  This evidence also 
discloses that radiologic examination of the TMJ bilaterally 
disclosed no obvious pathology, but the stylohyoid ligaments 
were calcified.  This evidence is unfavorable to a finding 
that the veteran had degenerative arthritis of either TM 
joint within one year after his service discharge, since the 
veteran had been separated from service for more than 10 
years at the time of this radiologic examination, which 
disclosed that no arthritis was present.  

In October 1996, the veteran was evaluated by L.R.F., DDS.  
Dr. F. states that the veteran reported jaw pain beginning in 
April 1994, with pain in the area of the trigeminal nerve as 
well.  Dr. F. assigned a diagnosis of capsulitis of the 
temporaomandibular joint bilaterally.  This evidence is 
unfavorable to the veteran, since the report of the veteran's 
treating provider discloses no history of jaw pain 
chronically and continuously following the veteran's service.  

Dr. F. also stated that the veteran had reported orthodontic 
treatment in 1984 and 1985.  The veteran has not identified 
any provider who rendered orthodontic treatment in 1984 to 
1985.  This evidence is unfavorable to the veteran's claim in 
that the veteran has not described any orthodontic treatment 
proximate to service, has not provided a consistent history 
of treatment at that time, and has not identified the 
provider.  The lack of reference to orthodontic treatment 
soon after service, if such treatment was provided, is 
significant, since the veteran contends that a root canal in 
service caused his TMJ syndrome, but the veteran has not 
provided the facts about post-service orthodontic treatment, 
if rendered.  

February 1998 treatment notes reflect that the veteran was 
advised to have surgical treatment for TMJ problems but 
adamantly declined.  Private dental progress notes dated in 
April 1998 reflect that the veteran reported that his jaw had 
locked three times in the past six years.  September 1998 
clinical records reflect that the veteran was seen in 
September 1998 by M.W., MD.  The veteran reported five years 
of progressive pain on the right side of the face, not 
relieved by arthroscopic surgery.  With severe jaw pain, the 
veteran also experienced numbness over the right face.  The 
provider concluded that the veteran had atypical face pain.  
This evidence is also contrary to a finding that the 
veteran's testimony that jaw pain was first incurred in 
service is credible, since the veteran reported at that time 
that he first experienced jaw pain beginning between 1991 and 
1993, when more than five years had elapsed after his service 
discharge.  

Records of January 2000 private clinical treatment by 
Southwest Pain Management Associates show that radiologic 
examination revealed thickened cortical bone density and 
sclerotic bone on the right mandibular condyles.  The 
clinical impression was degenerative joint disease, right 
TMJ, and capsulitis.  This evidence that degenerative TMJ 
disease was not diagnosed until more than 10 years after the 
veteran's discharge establishes that service connection for 
arthritis of the TM joint may not be presumed.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.

On VA examination conducted in November 2003, the examiner 
noted the veteran's complaint that he was hit in the jaw 
while in the military, but did not seek treatment until about 
nine years later.  The examiner stated that the veteran had 
mild factual pain dysfunction syndrome and that it was 
indeterminate as to whether trauma was the cause of the 
syndrome.  This evidence is essentially neither favorable nor 
unfavorable to the veteran's claim.

During a September 2005 Travel Board hearing, the veteran 
stated that physicians had determined that there was a 
correlation between his in-service injuries and his current 
TMJ, cervical spine, and bilateral shoulder disorders.  He 
did not have a copy of such opinion or opinions available 
during the hearing.  The veteran was afforded an opportunity 
to submit this evidence after the hearing.  The veteran has 
not submitted medical evidence to support his testimony.  The 
Board finds that the veteran's lay testimony that providers 
have told him that he has a current TMJ disorder which is 
related to an in-service injury is not credible, since he 
testified that he would provide written evidence to support 
this testimony and he has not done so.

During his September 2005 hearing, the veteran testified that 
facial trauma incurred when he was kicked in the face during 
boot camp and that a Pugii stick competition caused his later 
neck, shoulder, back, hearing, headache, and vision problems 
which were a manifestations of his TMJ syndrome.  The veteran 
was afforded an opportunity to submit this evidence after the 
hearing as well.  

The veteran's mother, in a November 2005 statement, related 
that, during his military service, the veteran wrote a letter 
indicating that he had sustained facial pain or injury 
several times in May 1979 during training.  The veteran's 
mother is competent to relate what information she received 
from her son.  However, her testimony that he received 
certain injuries in service does not, without competent 
medical evidence, provide an etiologic relationship between 
an injury she heard that her son sustained and her son's 
current medical disorders.

The veteran's mother also stated that the veteran had no 
dental problems when he entered service in 1979, so a root 
canal performed in 1979 must have been required as the result 
of an injury in service.  The veteran's mother is competent 
to describe what her son wrote, but she is not competent to 
opine as to the reason a root canal was required during the 
veteran's service, nor is she competent to establish an 
etiologic relationship between her son's in-service dental 
treatment and a current medical or dental disorder.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

In a statement dated in August 2006, J.R.C., DDS, stated that 
he had been treating the veteran for a temporomandibular 
dysfunction disorder since 1995.  Dr. C. provided an opinion 
that injuries the veteran received to his jaw while in the 
military "may have played a significant role in predisposing 
him to have his current jaw condition."  The Court has held 
that use of equivocal language such as "possible," or, in 
this case, "may" have, makes a statement by an examiner 
which is speculative in nature.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) ("may or may not" language by a physician is too 
speculative).  Speculation is not legally sufficient to 
establish service connection.  The stated opinion falls short 
of the level of certainty necessary for the Board to award 
service connection on this basis.

Dr. K. further stated that, "in other words, even though his 
pain did not start until several years later, they (sic) may 
never have started if not for the jaw injuries suffered while 
in nonmilitary."  This statement, which the Board interprets 
as indicating that the veteran's jaw pain "may" never have 
started if not for the injuries the veteran sustained in 
service, is also speculative.

On VA examination conducted in September 2007, the examiner 
opined that it was less likely than not, that is, that there 
was "less than 50/50 probability" that any TMJ condition 
now present was caused by trauma incurred in basic training.  
The examiner discussed the veteran's report that he sustained 
a blow in service in 1979 and the veteran's allegation that 
he had ongoing health "issues" following that injury.  The 
examiner further noted that the veteran did not receive 
treatment during the remainder of his military service, and 
did not receive specific care until about 1990.  The examiner 
opined that a blow "can be a contributing factor to TMJ 
issues," but opined that the length of time between the 
incident and specific care in this case raised "serious 
doubt as to the causal relationship" between the blow 
received in service and the problems the veteran was now 
experiencing.  This medical opinion is unfavorable to the 
veteran's claim.  The Board finds this opinion particularly 
persuasive because the examiner discussed the basis for the 
conclusion that no incident of the veteran's service was 
linked to a current TMJ disorder.

S.S.T., DO, in a statement dated in July 2004, which the 
veteran submitted along with additional argument in February 
2008, noted that the veteran had a good jaw opening, with a 
maximal incisural opening in excess of 3.2 cm, but with 
discomfort and palpable crepitus.  Dr. T. related that the 
veteran reported a history of previous jaw injury while in 
service, without malocclusion, so the veteran was not 
evaluated to determine if there was a mandibular fracture.  
Dr. T. did not provide a specific opinion as to the etiology 
or onset of the veteran's temporomandibular disorder.  This 
evidence, although not unfavorable to the veteran's claim, 
provides little, if any probative evidence to support the 
veteran's contention.

In addition, K.T.J., licensed massage therapist, provided a 
December 2007 statement indicating that the veteran reported, 
during his treatment beginning in 2001, that he first began 
experiencing TMJ symptoms after blunt force trauma to his 
head in 1979, during his military service.  N.L.D., licensed 
massage therapist, provided a December 2007 statement that 
the veteran reported that his temporomandibular joint 
dysfunction and bilateral shoulder pain resulted from two 
injuries he received in the military between 1979 and 1983.  
While the Board does not doubt the sincerity with which these 
statements are offered, the persuasive value of the 
statements depends on the accuracy and credibility of the 
veteran's report.  As discussed above, the contemporaneous 
medical evidence is entirely devoid of any report of jaw pain 
until several years had elapsed after the veteran's service.  
The record clearly establishes that, during that interval, 
the veteran sustained injuries to the musculoskeletal system.  

The medical evidence of record establishes that the veteran 
did not complain of chronic jaw pain in service or proximate 
to service.  The preponderance of the evidence establishes 
that arthritis of the TM joint was not present within one 
year following the veteran's service discharge, since the 
veteran has not identified any clinical evidence that he 
reported such disorder within one year.  Moreover, the 
clinical evidence establishes that a medical diagnosis of 
capsulitis was first established in 1994, more than 10 years 
after the veteran's separation from service.  The record 
establishes that the veteran sought medical treatment for 
other disorders in the 10 years following his service 
discharge without reporting jaw pain.  The Board finds that 
the contemporaneous records during the 10 years proximate to 
the veteran's service discharge fail to substantiate his 
current contentions.

The veteran has submitted medical opinions on his own behalf.  
However, the opinions provided are too speculative to serve 
as a basis for a grant of service connection for TMJ 
syndrome, in light of the absence of evidence of complaints 
of jaw pain in service or proximate to service.  Moreover, 
the evidence establishes that the veteran's contention as to 
an in-service etiology of current TMJ disorder is less than 
likely.  Thus, the preponderance of the evidence is against 
the claim.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.  

2.  Claim for service connection for cervical spine disorder

The veteran sought treatment for lower back pain in September 
1982.  He reported that the pain began after he went surfing 
the day before.  A diagnosis of lumbar spine strain was 
assigned.  The following day, the veteran was seen again.  
The assessment was acute spasm of the paravertebral muscles 
at T4-L2 and decreased range of motion at T9-T10.  A March 
1983 separation examination states that the veteran had a 
history of back pain, status post accident.  The veteran 
reported recurrent back pain in the history he completed for 
separation examination purposes, and reported that his back 
hurt with lifting or exercise, but did not specifically 
describe neck pain.  The Board notes that the veteran has 
been granted service connection for a low back disability, 
and he now seeks service connection for a cervical disorder.

Postservice medical records are devoid of evidence of 
treatment of cervical or neck pain for several years 
following service discharge.  In November 1989, the veteran 
complained of pain in the muscles of the buttocks after 
riding his bicycle about 10 miles.  He reported some ongoing 
pain in the right sacroiliac (SI) joint for the past one to 
two weeks.  He also reported that he had jumped 2 feet into a 
Jacuzzi by accident, not long prior to the request for 
treatment, and felt a sudden jerk at that time.  The veteran 
did not report neck pain.  He was treated for chronic low 
back pain and offered low back rehabilitation exercises, but 
neither the provider nor the veteran indicated that the 
veteran also had neck pain.  

January 1991 student health notes reflect that the veteran 
complained of headaches, visual disturbances, and high 
cholesterol, but he did not report neck or shoulder pain.  
Student health notes reflect that the veteran reported that 
he sustained an automobile accident in September 1990, in 
addition to the accident associated with a Jacuzzi.  

Private treatment notes dated in March 1995 and October 1996 
reflect complaints of jaw pain beginning in 1994 and 
increasing in severity.  In addition to complaints of jaw 
pain, the veteran reported neck pain.  A January 2000 report 
to Dr. W. from Dr. C. again reflects onset of neck and jaw 
pain beginning in 1994.  

On VA examination conducted in May 2004, the veteran reported 
lumbar spine pain, but he did not describe neck pain or a 
history of neck pain.  The examiner did not provide an 
opinion as to the etiology of neck pain, since the veteran 
did not report a neck disorder.

In the report of VA examination conducted in September 2006, 
the examiner discussed review of the claims files.  The 
examiner noted that radiologic examination of the cervical 
spine conducted in November 2003 was interpreted as within 
normal limits.  The examiner noted the veteran's report of 
onset of cervical spine pain after he sustained a blow to the 
face and following a surfing accident, both of which occurred 
in service.  On objective examination, the veteran had 
tenderness in the right and left trapezius muscles, over the 
right and left paracervical muscles, right infraspinatus, and 
right and left temporomandibular joints.  There was no muscle 
spasm.  The examiner concluded that a current diagnosis of 
chronic strain of the cervical spine was appropriate.  The 
examiner further noted that there was no evidence that the 
veteran sustained "any neck difficulty" in the 1982 surfing 
accident.  The examiner concluded that the veteran's current 
chronic strain of the cervical spine was not caused by or 
related to his military service or the incidents reported 
therein.

The clinical evidence that the veteran's cervical spine was 
normal on radiologic examination in 2003, nearly 20 years 
after the veteran's service discharge, is unfavorable to the 
veteran's claim that he has a current neck disorder which is 
etiologically related to his service.  The 2006 medical 
opinion which includes the notation of this radiological 
examination report, and concludes that current neck strain is 
unrelated to the veteran's service, is extremely unfavorable 
to the veteran's claim.  The veteran's failure to report 
chronic neck pain during numerous medical encounters prior to 
1995 is unfavorable to his claim.  There is no evidence that 
a chronic neck disorder was present within one year following 
the veteran's service discharge.  

In fact, essentially all clinical evidence and opinion of 
record is unfavorable to the veteran's claim.  The only 
favorable evidence is the veteran's own testimony and 
notations by some providers that the veteran reports having 
neck pain since service.  In light of the numerous clinical 
entries prior to 1993 in which the veteran failed to report 
neck pain, and the normal radiologic examination of the neck 
in 2003, the veteran's testimony that he had chronic neck 
pain following service is simply not credible.  The veteran's 
testimony is not of sufficient credibility or persuasive 
value to place the evidence favorable to the claim in 
equipoise.  

As the clinical evidence preponderates against the claim, and 
there is no evidence which provides any support for a finding 
that the veteran's testimony is credible, there is no 
reasonable doubt which may be resolved in the veteran's 
favor.  The claim for service connection for a cervical spine 
disorder must be denied. 

3.  Claim for service connection for a bilateral shoulder 
disorder

The veteran's service medical records fail to disclose any 
notation of subjective complaints of shoulder pain or 
objective findings of shoulder pain.  The veteran checked 
"no" on the history he completed for 1983 separation 
examination in response to the question asking if he had a 
painful or trick shoulder.  

Student health notes from 1989 through 1993 reflect that the 
veteran sought health care on at least 25 occasions.  He 
complained of headaches, vision problems, hearing loss, back 
pain, high cholesterol, and several acute injuries, including 
pain following a bicycle ride and injury sustained in an 
automobile accident.  However, student health records fail to 
disclose subjective complaints of shoulder pain or objective 
findings of shoulder pain.

Clinical records dated from 1994 through 1997 reflect that 
the veteran complained of neck pain and jaw pain, and 
underwent several evaluations, including radiologic 
examination.  These records fail to disclose any notation of 
subjective complaints of shoulder joint pain or objective 
findings of a shoulder joint disorder or shoulder 
musculoskeletal pain.  The records do not disclose that 
radiologic examination of either shoulder was recommended or 
undertaken.

In a July 2004 private medical statement, S.T., DO, described 
the veteran's history and diagnoses, but did not disclose 
that the veteran reported shoulder joint pain and did not 
assign any diagnosis of a shoulder joint or muscle disorder.

On examination conducted in September 2006, the examiner 
noted that the veteran was tender over the shoulders, and 
identified each muscle in which tenderness was present.  The 
examiner assigned a diagnosis of strain for each shoulder, 
and stated that radiologic examination, which disclosed a 
normal cervical spine, confirmed the diagnosis of shoulder 
strain.  The examiner stated that there was no medical 
evidence that the veteran had shoulder difficulty while in 
service, including following the 1982 surfing accident.  The 
examiner concluded that there was no evidence of a shoulder 
disorder during the veteran's service or proximate to his 
service discharge.  The examination report reflects that a 
bilateral shoulder muscle disorder, diagnosed as shoulder 
strain, was not caused by or related to the veteran's 
military service.  However, no diagnosis of a shoulder joint 
disorder was assigned.

N.L.D., licensed massage therapist, provided a December 2007 
statement that the veteran reported that his 
temporomandibular joint dysfunction and bilateral shoulder 
pain resulted from two injuries he received in the military 
between 1979 and 1983.  NLD stated that the veteran reported 
in-service injuries and reported that the pain due to those 
in-service injuries interfered with his daily activities.  
NLD did not, however, discuss any fact or medical observation 
of the veteran's shoulder disorder independent of the report 
of the veteran's statement as to etiology and onset of a 
current shoulder disorder.

The veteran contends that his complaints of "swollen or 
painful joints" at the time of service separation included 
his complaints of shoulder pain.  The veteran testified, both 
at his January 2005 personal hearing and at his Travel Board 
hearing, that he had chronic musculoskeletal shoulder pain 
connected to his service-connected low back, TMJ, and neck 
pain.  The veteran testified that shoulder pain was chronic 
and continuous after service.  However, post-service 
treatment records fail to reflect that the veteran 
specifically reported shoulder joint or shoulder muscle pain, 
as separate from neck muscle pain, until at least 10 years or 
more had elapsed after the veteran's service discharge.  

For example, the December 1996 private report of S.F., MD, 
for example, reflects that the veteran had cervical and 
thoracic myofascial pain, including pain in the right 
cervico-occipital area and the anterior scalene.  The Board 
notes, for purposes of information, that the anterior scalene 
is defined as the muscle in the lower half of the neck which 
begin (has an origin) at the third to sixth cervical 
vertebrae and attaches to the first rib.  Stedman's Medical 
Dictionary 1155 (27th ed. 2000).  However, the provider did 
not assign a diagnosis of shoulder muscle or joint pain or a 
shoulder joint or shoulder muscle disorder.  

The veteran's failure to specifically report shoulder joint 
pain during numerous medical encounters in which he reported 
other complaints undermines the credibility of his statements 
and testimony that his complaints of "swollen" or 
"painful" joints included shoulder pain which was chronic 
and continuous following service.  

In fact, essentially all clinical evidence and opinion of 
record is unfavorable to the veteran's claim for service 
connection for a bilateral musculoskeletal shoulder disorder.  
The only favorable evidence is the veteran's own testimony 
that he had shoulder pain.  This testimony is credible only 
to the extent that the testimony is consistent with the 
current findings of musculoskeletal shoulder strain.  
However, the medical opinion establishes that the veteran's 
current muscle pain and tenderness of the shoulder muscles is 
not related to injuries in service in 1982.  This opinion is 
extremely unfavorable to the claim.  

The examiner's conclusion that current shoulder muscle strain 
is not related to any injury the veteran sustained during 
service is more persuasive than the veteran's lay contention 
that such a relationship exists.  In light of the numerous 
clinical entries prior to the claim for service connection 
for a shoulder disorder in which the veteran failed to report 
shoulder pain and the lack of any request for evaluation of 
shoulder pain in either shoulder prior to the submission of 
the claim for benefits, the Board finds that the veteran's 
testimony that he had chronic shoulder muscle pain following 
service is simply not credible.  

The veteran testified, at his January 2005 personal hearing, 
that Dr. C. and Dr. W. had told him that it was plausible 
that his current shoulder muscle pain was due to his injuries 
in service, based on his report that he had not sustained any 
other injuries to the mouth, head, or shoulders.  However, 
the clinical evidence of record reflects that the veteran did 
sustain post-service injuries which could have affected his 
shoulders, including a 1990 automobile accident and pain 
sustained in 1991 following length use of a bicycle.  The 
credibility of the veteran's assertions that his current 
shoulder muscle pain must be due to his service because there 
is no other explanation for such pain is diminished by the 
contradictory clinical evidence which discloses other 
possible causes of such pain.  

The unfavorable September 2006 medical opinion is more 
persuasive than the veteran's testimony that his shoulder 
muscle pain has been continuous since service.  The Board, as 
discussed above, notes several factors which diminish the 
credibility of the veteran's testimony and statements as to 
onset, chronicity, and continuity of shoulder muscle pain.  
The veteran's testimony is not of sufficient credibility or 
persuasive value as to place the evidence favorable to the 
claim in equipoise.  The preponderance of the evidence is 
against the claim, and the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable.  The 
claim for service connection for a shoulder disorder, 
diagnosed as shoulder strain, must be denied.

4.  Claim for a compensable initial rating for bilateral 
hearing loss

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity.  Hearing 
impairment is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels (which, in turn, are measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second).  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992) (assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).  The provisions of 38 C.F.R. § 4.85 establish 
eleven auditory acuity levels from I to XI.  Tables VI and 
VII as set forth in § 4.85(h) are used to calculate the 
rating to be assigned.  In instances where, because of 
language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VI A is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(h).  

In guidance for cases involving exceptional patterns of 
hearing impairment, the schedular criteria stipulates that, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VI A, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VI A, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  

During his September 2005 hearing before the Board, the 
veteran testified that he used one hearing aid.  He testified 
that because he was an insurance agent, and was on the 
telephone a lot, his difficulty hearing made it difficult for 
him to perform his job, because it was difficult to speak 
with clients on the phone.

Following the hearing, the veteran submitted a CIGNA Medical 
Group report of private audiologic examination conducted in 
November 2005.  The report discloses that the veteran had 
auditory thresholds from about 25 dB at 1000 Hz up to nearly 
75 dB when tested in the frequencies from 1000 Hz to 4000 Hz 
(additional frequencies not considered for VA purposes were 
also examined, and are reflected on the private report).  The 
veteran's speech discrimination in the right ear was 96 
percent and 84 percent in the left ear.  The testing did not 
include 3000 Hz.  No four-frequency average threshold loss as 
defined in 38 C.F.R. § 4.85 was assigned, nor may the Board 
provide an approximation of such evaluation, since no testing 
was conducted at one frequency used by VA to calculate the 
four-frequency average).  

On VA examination conducted in September 2006, the veteran's 
auditory thresholds in the right ear ranged from 20 dB, at 
1000 Hz, to 55 dB at 4000 Hz, for an average four-frequency 
pure tone hearing loss averaging 35 decibels.  In the left 
ear, the veteran's auditory thresholds ranged from 10 dB to 
60 dB at the four frequencies tested, with four-frequency 
average loss of 46 dB.  The speech recognition scores, using 
the Maryland CNC test, were 92 percent in the right ear and 
96 percent in the left ear.  

Using the chart at 38 C.F.R. § 4.85, Table VI, the veteran's 
right ear hearing at the time of the September 2006 VA 
examination converts to a Level I impairment, and the left 
ear findings convert to a Level I impairment as well.  The 
table at Diagnostic Code 6100 specifies that Level I hearing 
in one ear and Level I hearing in the other ear results in a 
noncompensable evaluation.  

The Board notes that the primary difference between the 
results of the private examination conducted in 2005, as 
compared to the VA examination in 2006, is the difference in 
the results for speech recognition in the left ear.  On VA 
examination, left ear speech discrimination was 96 percent, 
but private examination described left ear speech 
discrimination as 84 percent.  If the result most favorable 
to the veteran's claim, the 84 percent speech recognition 
score obtained in 2005, is considered in evaluation of the 
veteran's hearing loss, instead of the score disclosed by VA 
examination, a Level III hearing impairment could be assigned 
under Table VI for the veteran's left ear.  However, when a 
Level III impairment for the left ear is considered under the 
applicable tables, together with the Level I impairment for 
the right ear, a noncompensable evaluation still results.  
Thus, the veteran is not entitled to an increased 
(compensable) evaluation under DC 6100 under any audiolgic 
finding obtained during the pendency of this appeal.

Both the private and VA audiologic findings disclose that the 
veteran does not have an exceptional pattern of hearing loss 
as defined in 38 C.F.R. § 4.86.  Therefore, no other 
conversion table for evaluating the veteran's speech 
discrimination and average threshold loss is applicable.  
38 C.F.R. § 4.85.

The veteran's current hearing loss disability is not 
compensable, even with consideration of the poorer result for 
left ear speech discrimination obtained in the November 2005 
private VA examination.  The preponderance of the evidence is 
against the claim.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.  

 
ORDER

The appeal for service connection for temporomandibular joint 
(TMJ) syndrome is denied.

The appeal for service connection for a cervical spine 
disorder is denied.

The appeal for service connection for a bilateral shoulder 
disorder is denied.

The appeal for an increased (compensable) rating for 
bilateral hearing loss is denied.




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


